          Case 1:20-cv-08180-CM Document 42 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHER DISTRJCT OF EW YORK
                                                             USDCSDNY
PAUL RUDOLPH FOUNDATION, INC.,
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                      Plaintiff,
                                                             ~~:~-ll-ED_:_.,.,..ql-1-1i:'-~-1-:i,
                                                                                                I
        -against-
                                                              No . 20 C1v. 8180 (CM)
 PA UL RUDOLPH HERITAGE
 FOUNDATIO , et al.,

                                      Defendants .




                                            ORDER

McMahon, C.J.:

        The motion to dismiss filed on December 24 , 2020 (Dkt. 20) has been mooted by the filing
of the First Amended Complaint (Dkt. 24). The clerk of court is directed to remove 0kt. 20 from
the Court·s list of open motions .

Dated: April 7, 2021




                                                                   Chief Judge

BY ECF TO ALL PARTJES A D COUNSEL
